DETAILED ACTION
Claims 1, 3, 8, 11-12, 15-16, 19, 22-25, 30, 34 and 37-48, 50-52 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 8, 11-12, 15-16, 25, 30, 32-34, 37, 39-40, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831).

Claims 1, Kates teaches a method implemented by one or more computing devices, comprising:
determining, by the one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037);
“a plurality of user interactions” (i.e. marking start and end times is at least 2 interactions) (p. 0068, 0094);
storing, by the one or more computing devices, information indicating that the first segment boundary is the advertisement boundary (i.e. stored in remote server) (p. 0104).
Kates is not entirely clear in teaching a method implemented by one or more computing devices, comprising:
determining based on user interactions, from a plurality of users, corresponding to the segment boundary of the content stream, that the segment boundary is an advertisement boundary, wherein the determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on interaction type; and
Smith teaches the specific feature of:
“determining based on user interactions, from a plurality of users, corresponding to the segment boundary of the content stream (i.e. user behavior), that the segment boundary is an advertisement boundary” (i.e. content boundaries) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught 
Olsen teaches the specific feature of:
“wherein the determining that the segment boundary is the advertisement boundary (i.e. of Smith above) comprises weighting the user interactions differently based on interaction type” (p. 0040).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claims 3, 34, 37, 39, Kates is silent regarding the method of claim 1, wherein differently weighing different interaction types comprises differently weighting at least two of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the specific feature of:
“tune-out events” (i.e. fast forward) (p. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught 
Olsen teaches the method of claim 1, wherein differently weighing different interaction types (p. 0040), comprises differently weighting at least two of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 8, 41Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast forwarding through a commercial) (p. 0037);
determining, based on user interactions from a plurality of users and corresponding to the segment boundary of the content stream a first set of user interactions associated with a first interaction type (p. 0068, 0094).
Kates is silent regarding a method comprising: 
a second set of user interactions associated with a second interaction type;

storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary.
Smith teaches a method comprising:
“that the segment boundary is an advertisement boundary” (p. 0042-0044); and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Olsen teaches the specific feature of: 
“determining, based on the first set of user interactions associated with the first interaction type being treated differently from the second set of user interactions associated with the second interaction type (i.e. different types have different weights thus treated differnetly) (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 11, Kates is silent regarding the method of claim 1, wherein the user interactions comprise at least one of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the method of claim 1, wherein the plurality of user interactions comprise at least one of:
tune-out events (i.e. fast forward) (p. 0053);
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claims 12, Kates is not entirely clear in teaching the method of claim 8, wherein the determining the first set of user interactions and the second set of user 
Olsen teaches the method of claim 8, wherein the determining the first set of user interactions and the second set of user interactions is based on at least one of genre, channel user age, user location, time of day (p. 0027), or social media group. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 15, Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037).
Kates is silent regarding a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream;
determining, a prioritization of the user interactions associated with the segment boundary of the content stream, and wherein the prioritization comprises differently weighting different interaction types;
determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary; and

Smith teaches a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream (i.e. 0037, 0042-0044);
determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary (i.e. analysis of content similarity detector and user behavior detector) (p. 0042-0044); and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. storing aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Olsen teaches a method comprising:
determining, a prioritization (i.e. weight) of the user interactions associated with the segment boundary of the content stream, and wherein the prioritization comprises differently weighting different interaction types (i.e. different weights means they are treated differently) (p. 0040).


Claims 16, Kates is not entirely clear in teaching the method of claim 15, wherein the weighting comprises weighting based on at least one of a genre, channel user age, user location, time of day, or social media group.
Olsen teaches the method of claim 15, wherein the weighting comprises weighting based on at least one of a genre, channel user age, user location, time of day (p. 0027), or social media group.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 25, Kates is silent regarding the method of claim 1, 
determining a first weight for volume control interactions: and
determining a second weight for playback speed control interactions, wherein weighting the user interactions differently based on interaction type is based on the first weight and the second weight.
Olsen teaches the method of claim 1, 
determining a first weight for volume control interactions (p. 0023, 0040); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 30, 40, Kates is silent regarding the method of claim 1, further comprising: storing information indicating, for a first genre:
a first weight for a first interaction type; and
a second weight for a second interaction type.
storing, for a second genre:
a third weight for a second interaction type; and
a fourth weight for the second interaction type.
Olsen teaches the method of claim 1, further comprising: 
storing information (i.e. statistics) indicating, for a first genre:
a first weight for a first interaction type (p. 0040); and
a second weight for a second interaction type (p. 0040).
storing, for a second genre:
a third weight for a second interaction type (i.e. weights are different for every interaction, different genres are within the scope of the type of content in Olsen) (p. 0040); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 38, Katies is silent regarding the method of claim 8, wherein first interaction type comprises a tune out action, and wherein the second interaction type comprises a pause action.
Smith teaches wherein first interaction type comprises a tune out action (i.e. fast forward) (p. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Olsen teaches the method of claim 8, wherein the second interaction type comprises a pause action (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 52, Kates teaches the method of claim 1, wherein the user interactions are a subset of total interactions occurring during the content stream (p. 0068, 0094).
Katies is silent regarding the method further comprising: 
selecting the subset of the total interactions occurring during the content stream by: 
selecting user interactions that are within a threshold time of the segment boundary.
Smith teaches the method further comprising: 
selecting the subset of the total interactions occurring during the content stream (p. 0042-0044) by: 
selecting user interactions that are within a threshold time of the segment boundary (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Casagrande (US 2016/0309227).

Claim 19, Kates is silent regarding the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content.
Casagrade teaches the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content (i.e. detecting extension of boundary according to game time remaining) (p. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention detection of game time as taught by Casagrade to the system of Kates to allow for game clocks to determine boundaries (p. 0035).

Claim 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and Zigmond (US 2006/0041902).

Claim 22, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a genre of the content stream; and
filtering, based on the genre of the content stream, the training information to determine a subset of the plurality of previous user interactions,

Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 
determining a genre of the content stream (i.e. type of segment, low, high, middle, island, etc.) (p. 0030-0033); and
filtering, based on the genre of the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. correlation of viewing behavior) (p. 0030-0033),
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (p. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different segment types as taught by Zigmond to the system of Kates to allow for processing of different types of segments (p. 0033).

Claim 24, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a service provider of the content stream; and
filtering, based on the service provider of the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044);
determining a service provider of the content stream (i.e. determining MSO attributes) (p. 0017, 0023, 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 
filtering, based on the service provider of the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. calculated correlations) (p. 0033);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided user interactivity for finding boundaries as taught by Zigmond to the system of Kates to allow for multiple types of user interactivity to be used for determining commercial boundaries (p. 0005).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and Zigmond (US 2006/0041902), and further in view of Tidwell et al. (US 2011/0015989).

Claim 23, Kates is silent regarding the method of claim 15, further comprising:
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a time of a day corresponding to the content stream; and
filtering, based on the time of the day corresponding to the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Tidwell teaches the method of claim 15, further comprising:
determining a time of a day corresponding to the content stream (p. 0130); and
filtering, based on the time of the day corresponding to the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. filtering through data, extracting) (p. 0130),
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (i.e. which ad has been inserted) (p. 0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided time of day metadata as taught by Tidwell to the system of Kates to allow for data extraction based on time of day (p. 0130).

Claim 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Tran et al. (US 2011/0185437).

Claim 41, Kates is silent regarding the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions.
Tran teaches the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 42, Kates is silent regarding the method of claim 15, wherein differently weighting different interaction types comprises weighing a first interaction type more than a second interaction type based on a genre of the content.
Tran teaches the method of claim 15, wherein differently weighting different interaction types comprises weighing a first interaction type more than a second interaction type based on a genre of the content (i.e. table 1) (p. 0100-0102).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Jones (US 2016/0337705).

Claim 43, 45 Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary.
Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes as taught by Jones to the system of Kates to allow for scene boundary detection (claim 1).

Claim 44 Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:

Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes as taught by Jones to the system of Kates to allow for scene boundary detection (claim 1).

Claim 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Oddo et al. (US 2007/0169148)

Claim 46-48, Kates is silent regarding the method of claim 1, wherein the determining, based on the weight the first set of user interactions and the second set of user interactions differently, that the segment boundary is the advertisement boundary further comprises:

comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream.
Oddo teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value (i.e. score) (p. 0136); and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream (p. 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided an overall score as taught by Oddo to the system of Kates to allow for measuring genres (p. 0136).

Claim 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Wilson et al. (US 2008/0193017).

Claim 50, Kates is not entirely clear in teaching the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting tune out events more heavily for a sports genre than a comedy genre.
Smith teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Wilson teaches the specific feature of “weighting tune out events more heavily for a sports genre than a comedy genre” (i.e. detector is genre specific) (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre threshold for analysis as taught by the background prior art of Wilson to the system of Kates to allow for scene analysis of different genres (p. 0006).

Claim 51, Kates teaches the specific feature of “fast forward events” (p. 0037).
Kates is not entirely clear in teaching “wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a comedy genre, tune out events more heavily than fast forward events”.
Smith teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Wilson teaches the specific feature of “weighting, for a comedy genre, tune out events more heavily than fast forward events (i.e. Wilson discloses genre specific weighting and scene analysis, therefore the analysis of Wilson will be inherently different than scene detection analysis of Kates) (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre threshold for analysis as taught by the background prior art of Wilson to the system of Kates to allow for scene analysis of different genres (p. 0006).

Claim 50, Kates is silent regarding the method of claim 1, further comprising:
determining a genre of the content stream: and
determining, based on the genre a first weight for a first interaction type for a pause action, wherein weighting the user interactions differently based on interaction type is based on the first weight
Olsen teaches the specific feature of “a first interaction type for a pause action, wherein weighting the user interactions differently based on interaction type is based on the first weight. (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).
Wilson teaches the method of claim 1, further comprising:

“determining, based on the genre a first weight for a first interaction type” (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre threshold for analysis as taught by the background prior art of Wilson to the system of Kates to allow for scene analysis of different genres (p. 0006).

Claim 51, Kates is silent regarding the method of claim 1, further comprising:
determining a genre of the content stream: and
determining, based on the genre, a first weight for a tune out event, wherein weighting the user interactions differently based on interaction type is based on the first weight
Smith teaches the specific feature of “a first weight for a tune out event” (i.e. fast forward) (p. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Olsen teaches the specific feature of “wherein weighting the user interactions differently based on interaction type is based on the first weight” (p. 0040).

Wilson teaches the specific features of:
determining a genre of the content stream (i.e. Wilson discloses genre specific weighting and scene analysis, therefore the analysis of Wilson will be inherently different than scene detection analysis of Kates) (p. 0006); and
determining, based on the genre, a first weight (p. 0006)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre threshold for analysis as taught by the background prior art of Wilson to the system of Kates to allow for scene analysis of different genres (p. 0006).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8, 11-12, 15-16, 19, 22-25, 30, 34 and 37-48, 50-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 3, 8, 11-12, 15-16, 19, 22-25, 30, 34 and 37-48, 50-52 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20140059576 A1	Mule; Jean-Francois
US 20140033240 A1	Card, II; John

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        2/24/2022